Per Curiam,
It would have been plain error to have withdrawn the case from the jury as substantially requested in defendant’s eighth point. In view of the testimony tending to prove negligence of defendant, contributory negligence of the plaintiff, eto., the case involved questions of fact which it was the exclusive province of the jury to determine; and it was submitted to them, by the learned president of the 16th judicial district, who specially presided at the trial, in a clear and comprehensive charge in which there appears to be no substantial error. It would subserve no useful purpose to notice the specifications seriatim. An examination of the record has satisfied us that neither of' them should be sustained.
Judgment affirmed.